                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
AURELLIO BONILLA,                          :
                  Plaintiff,               :
                                           :
                  v.                       :   No. 5:14-cv-05212
                                           :
CITY OF ALLENTOWN; CITY OF                 :
ALLENTOWN POLICE PENSION FUND              :
ASSOCIATION; ED PAWLOSKI;                  :
JUILO GURIDY; RAY O’CONNELL;               :
JOE DAVIS; JEANETTE EICHENWALD;            :
DARYL L. HENDRICKS; CYNTHIA MOTA;          :
PETER SCHWEYER; GARRET STRATHEAM; :
MARY ELLEN KOVAL; LOUIS COLLINS;           :
IBOLYA BALOG; JAMES GRESS;                 :
RYAN KOONS; JEFF GLAZIER;                  :
MICHAEL WILLIAMS; and                      :
EDUARDO EICHENWALD,                        :
                  Defendants.              :
__________________________________________

                                      OPINION
          Plaintiff’s Motion for Reconsideration of Summary Judgment Decision
        (Document 96) and to Certify the Matter for Appeal, ECF No. 97 – DENIED

Joseph F. Leeson, Jr.                                                               April 19, 2019
United States District Judge

I.     BACKGROUND 1

       Plaintiff Aurelio Bonilla, a former police officer with the City of Allentown, alleged that

pursuant to a settlement agreement he entered into with the City of Allentown disposing of a

2012 employment-discrimination and workers compensation lawsuit, he was guaranteed a

pension. After the Allentown Police Pension Fund denied his pension application in 2013, he

initiated the instant action asserting retaliation claims under Title VII and the Pennsylvania

Human Relations Act (“PHRA”); a retaliation claim under the First Amendment; due process

1
      A detailed recitation of the factual and procedural history is contained in the Court’s
Opinion dated February 13, 2019. See Opn., ECF No. 95.
                                                1
                                             041819
and conspiracy claims pursuant to 42 U.S.C. §§ 1983 and 1985; and state tort and constitutional

claims. Defendants filed motions to dismiss. While the instant action was pending and before

the motions to dismiss had been decided, the state court reversed and remanded the denial of

Bonilla’s application for a disability pension to the Pension Board for further proceedings, which

resulted in this case being stayed on January 7, 2015. The stay was lifted more than three and a

half years later when the Court 2 learned that the pension proceedings were still not complete and

it appeared that Bonilla had made little effort for more than two years to advance the proceedings

before the Pension Board. The Court set deadlines to complete discovery and to file dispositive

motions, after which Bonilla and the City Defendants filed motions for summary judgment.

       On February 13, 2019, the Court issued a decision on all pending motions. 3 See Opn.,

ECF No. 95; Order, ECF No. 96. Summary judgment was entered in favor of the City on the

breach of contract claim in Count IX. 4 All other claims were disposed of on the motions to


2
        The instant action was reassigned from the Honorable Lawrence F. Stengel to the
Undersigned on September 14, 2018. ECF No. 37. Immediately thereafter, the Court ordered
the parties to file a status report, and then scheduled a telephone conference. See ECF Nos. 38-
40.
3
        The City Defendants’ Motion to Dismiss, ECF No. 5, was granted in part; the Pension
Board Defendants’ Motion to Dismiss, ECF No. 6, was granted in part; the Pension Board
Defendants’ Supplemental Motion to Dismiss, ECF No. 28, was granted; the City Defendants’
Motion for Summary Judgment, ECF No. 50, was granted in part; Bonilla’s Motion for Partial
Summary Judgment, ECF No. 51, was denied; and the City Defendants’ Motions in Limine, ECF
Nos. 53-54, were dismissed.
4
        In reviewing the Opinion and Order, the Court found one typographical mistake in the
Opinion and one typographical mistake in the Order as it pertains to the breach of contract claim
in Count IX. This mistake arose out of Bonilla’s mislabeling of the counts in the Complaint,
which contains two counts labeled “Count IX.” See Compl. 28 and 31, ECF No. 1. The Court
correctly stated in both the Opinion and the Order that summary judgment was granted in favor
of the City as to the breach of contract claim in Count IX, but mistakenly referred to this count as
“the first Count IX” and also “the second Count IX.” The breach of contract claim is in fact the
second Count IX in the Complaint. See Compl. ¶¶ 152-160. (The first Count IX is a state
constitutional claim). In neither instance was the Court addressing the counts as they pertained
to the Pension Board Defendants. Further, the single typographical mistake in the Opinion
occurred in the Conclusion section, see Opn. 31, but throughout the Analysis section of the
                                                    2
                                                 041819
dismiss. Counts I though VII, the first Count IX, Count XII, and Bonilla’s equitable relief claims

under the Pennsylvania Constitution were dismissed without prejudice, all other claims were

dismissed with prejudice. The Court refused to continue to stay the instant proceedings and the

case was closed. But, Bonilla was granted leave to reopen this action by filing an amended

complaint as to any claims dismissed without prejudice within thirty days of the completion of

the pension proceedings and any related appellate review.

       On February 25, 2019, Bonilla filed a Motion for Reconsideration, arguing that: 5 (1) the

Court conflated the motions to dismiss and for summary judgment, entering summary judgment

for the Pension Board and its members even though these Defendants did not move for summary

judgment and without notice of intent to convert their motion to dismiss into a motion for

summary judgment; (2) the Court erred in applying the doctrine of ripeness because of the

hardship the stay places upon Bonilla; (3) a procedural due process claim is ripe upon

deprivation and can only be cured with de novo review; (4) the Court erred by not giving full

faith and credit to the state court’s finding of a procedural due process violation; and (5) genuine

issues of fact preclude summary judgment on the fraud and breach of contract claims. See Recon.

Mot. 2, ECF No. 97; Recon. Mem. 1-10, ECF No. 97-1. 6 In addition, Bonilla seeks certification



Opinion, the Court addressed the counts correctly. For these reasons, and because both Count
IX’s contain completely different claims and the Court consistently, and correctly, referred only
to the breach of contract claim against the City as being ripe for summary judgment, no analysis
is impacted by the typographical error. Notably too, although the Court once mistakenly referred
to “the first Count IX” in the Order, see Order ¶ 6, this typographical error was immediately
followed by citation to the correct paragraph numbers from the Complaint. Out of an abundance
of caution, an amended Opinion and an amended Order will be issued correcting these two
typographical mistakes, but because the Motion for Reconsideration makes no reference to the
same, disposition of the Motion for Reconsideration is unaffected.
5
        Although the Court has combined some of the issues, all of Bonilla’s arguments are
addressed herein.
6
        Bonilla also alleges that “the Board has records that were not tuned [sic] over, and the
Bard [sic] did not filed [sic] amended answered [sic] for the Admissions this Court directed the
                                                  3
                                              041819
of the order granting summary judgment for interlocutory appeal pursuant to 28 U.S.C. § 1292.

See id.

II.       STANDARDS OF REVIEW

          A.     Motion for Reconsideration

          “The purpose of a motion for reconsideration is to correct manifest errors of law or fact

or to present newly discovered evidence.” Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir.

1985). “Accordingly, a judgment may be altered or amended if the party seeking reconsideration

shows at least one of the following grounds: (1) an intervening change in the controlling law; 7

(2) the availability of new evidence that was not available when the court granted the motion for

summary judgment; or (3) the need to correct a clear error of law or fact or to prevent manifest

injustice.” Max’s Seafood Cafe by Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).

A motion for reconsideration “is not properly founded on a request that the Court rethink what

[it] had already thought through—rightly or wrongly.” Pollock v. Energy Corp. of Am., 665 F.

App’x 212, 218 (3d Cir. 2016) (internal quotations omitted). “Because federal courts have a

strong interest in the finality of judgments, motions for reconsideration should be granted

sparingly.” Continental Casualty Co. v. Diversified Indus., 884 F. Supp. 937, 943 (E.D. Pa.

1995).

          B.     Certification of Order for Interlocutory Appeal

          Pursuant to 28 U.S.C. § 1292(b), a court may certify an order for interlocutory appeal

when: (1) the order involves a controlling question of law, (2) as to which there is substantial



defendants to answer. The court did not comment on the admissions in its Decision on the
summary judgment motion.” See Recon. Mem. 3 n.3. This allegation is somewhat unintelligible
and, regardless, does not support reconsideration.
7
        Because Bonilla does not suggest that there has been an intervening change in controlling
law, the Court’s analysis will focus on the remaining grounds for reconsideration.
                                                 4
                                              041819
ground for difference of opinion, and (3) an immediate appeal from the order may materially

advance the ultimate termination of the litigation. See 28 U.S.C. § 1292(b). “The party seeking

the interlocutory appeal has the burden to establish that all three conditions are met.” Harris v.

Kellogg, Brown & Root Servs., No. 08-563, 2016 U.S. Dist. LEXIS 56193, at *4 (W.D. Pa. Apr.

27, 2016); Orson, Inc. v. Miramax Film Corp., 867 F. Supp. 319, 320 (E.D. Pa. 1994).

“Congress intended that section 1292(b) should be sparingly applied. It is to be used only in

exceptional cases where an intermediate appeal may avoid protracted and expensive litigation

and is not intended to open the floodgates to a vast number of appeals from interlocutory orders

in ordinary litigation.” Milbert v. Bison Labs., Inc., 260 F.2d 431, 433 (3d Cir. 1958).

Interlocutory appeals are disfavored because (1) “[p]ermitting piecemeal appeals would

undermine the independence of the district judge, as well as the special role that individual plays

in our judicial system,” (2) of the “sensible policy of [avoiding] the obstruction to just claims

that would come from permitting the harassment and cost of a succession of separate appeals

from the various rulings to which a litigation may give rise,” and (3) of “the important purpose of

promoting efficient judicial administration.” Firestone Tire & Rubber Co. v. Risjord, 449 U.S.

368, 374 (1981) (internal quotations omitted).

       A party may also file an interlocutory appeal of orders “granting, continuing, modifying,

refusing or dissolving injunctions, or refusing to dissolve or modify injunctions, except where a

direct review may be had in the Supreme Court.” 28 U.S.C. 1292(a)(1). For an interlocutory

order to be immediately appealable under § 1292(a)(1), the “litigant must show more than that

the order has the practical effect of refusing an injunction.” Carson v. Am. Brands, 450 U.S. 79,

84 (1981). “Because § 1292 (a)(1) was intended to carve out only a limited exception to the

final-judgment rule, [the Supreme Court has] construed the statute narrowly to ensure that appeal

                                                 5
                                              041819
as of right under § 1292 (a)(1) will be available only in circumstances where an appeal will

further the statutory purpose of [permitting] litigants to effectually challenge interlocutory orders

of serious, perhaps irreparable, consequence.” Id. (internal quotations omitted). “Unless a

litigant can show that an interlocutory order of the district court might have a serious, perhaps

irreparable, consequence, and that the order can be effectually challenged only by immediate

appeal, the general congressional policy against piecemeal review will preclude interlocutory

appeal.” Id.

III.   ANALYSIS

       A.      The Court did not improperly conflate the motions.

       Contrary to Bonilla’s assertion that the Court conflated the motions to dismiss and for

summary judgment and improperly entered summary judgment for the Pension Board and its

members, all claims against the Pension Board Defendants were disposed of on the basis of the

motions to dismiss. See Opn. 31 (stating that other than the breach of contract claim against the

City, “all claims are disposed of on the motions to dismiss”). Although the Court also evaluated

the procedural due process and breach of contract claims against the Pension Board Defendants

under the summary judgment standard, it did so on the basis of Bonilla’s Motion for Partial

Summary Judgment only. See Opn. 17-21. After Bonilla’s Motion for Partial Summary

Judgment was denied, the Court evaluated all counts under the motion to dismiss standard of

review. See id. at 23-31. The claims were “dismissed,” either with or without prejudice as

clearly stated in the Opinion. Accordingly, the Court did not improperly enter summary

judgment for the Pension Board Defendants without notice of intent to convert their motion to

dismiss into a motion for summary judgment and there was no error in applying the standards of

review. The Motion for Reconsideration on this basis is therefore denied.

                                                 6
                                              041819
       B.      The Court did not reenter a stay and, regardless, Bonilla did not suffer the
               type of hardship contemplated to permit review of a premature claim.

       Bonilla repeatedly complains about the “newly imposed stay.” See, e.g. Recon. Mem. 2.

He further asserts that the Court erred in applying the doctrine of ripeness because of the

hardship the stay places upon him.

       Initially, the Court notes that it specifically refused to continue the stay. See Opn. 32

(stating, “the Court will not continue to stay the instant proceedings”). Moreover, this decision

was made despite Bonilla’s request to “stay the motion.” See Pl. Resp. City SJ 5, ECF No. 62.

Bonilla’s request for reconsideration based on the Court’s alleged reentry of the stay is therefore

frivolous.

       Also frivolous is Bonilla’s suggestion that the Court imposed an exhaustion requirement

on his claims. Bonilla, asserting in the Motion for Reconsideration that § 1983 does not have an

exhaustion requirement, argues that the Court “erred in staying the case for what would be

exhaustion for a remand pension hearing.” See Recon. Mem. 5. Contrarily, the Court

specifically explained: “[u]nder the facts of the instant action, however, ‘the issue of exhaustion

does not have to be addressed because the question here is one of ripeness, not exhaustion.’” See

Opn. 22 (quoting Amanto v. Witlin, 544 F. Supp. 140, 142 (E.D. Pa. 1982)). Despite the Court’s

clarification, Bonilla appears to confuse the principles of ripeness and of exhaustion, but his

confusion is not grounds for reconsideration.

       To the extent that the Court dismissed 8 the Complaint with leave to amend only after the

pension proceedings were completed, this decision does not impose the type of hardship the

courts contemplated as permitting review of a premature claim. See CEC Energy Co. v. Pub.

Serv. Com., 891 F.2d 1107, 1111 (3d Cir. 1989) (holding that “cases dealing with the issue of

8
       As explained in the Opinion, even if the claims were ripe, they failed to state a claim.
                                                7
                                             041819
hardship have focused on the extent to which agency action limits the choices available to the

parties”). Bonilla, ignoring that much of the delay has been a result of his own conduct 9 thereby

eliminating the need to grant reconsideration to “prevent manifest injustice,” complains of the

financial hardship the “stay” places upon him. However, “[m]ere economic uncertainty affecting

the plaintiff’s planning is not sufficient to support premature review.” Wilmac Corp. v. Bowen,

811 F.2d 809, 813 (3d Cir. 1987). Furthermore, despite Bonilla’s suggestion that completion of

the state process is likely to last years, the state court has entered an order directing that the

pension hearing “occur between April 15, 2019 and May 1, 2019 without any further delay or

continuance.” Recon. Mem. 2; Attachment 1, ECF No. 97-2 (emphasis added). Because

“judicial review is premature when an agency has yet to complete its work by arriving at a

definite decision,” the Court properly concluded that the claims are premature for adjudication.

See Felmeister v. Office of Attorney Ethics, Div. of N.J. Admin. Office of Courts, 856 F.2d 529,

535 (3d Cir. 1988) (holding that the ripeness doctrine “seeks to avoid entangling courts in the

hazards of premature adjudication” and the need to protect administrative agencies “from judicial

interference until an administrative decision has been formalized and its effects felt in a concrete

way by the challenging parties” (internal quotations omitted)). Moreover, as explained in the

Opinion, even if the claims were ripe, they failed to state a claim. Thus, there was no clear error

of law or fact in this regard necessitating reconsideration.

        Bonilla’s reference to allegedly new evidence of a continuing conspiracy to deny him

procedural due process and the pension is also insufficient to warrant reconsideration because the

alleged new evidence consists of a single sentence in a three-sentence email that Defendant




9
        See Opn. 10 n.11, 32 n.26.
                                                   8
                                                041819
Glazier sent to his own counsel, who is not a defendant in this action. 10 How this seemingly

privileged statement, which appears sarcastic, supports a conspiracy is befuddling. Further, as

explained in the Opinion, the Complaint is devoid of allegations of a conspiracy. See Opn. 28.

Even with this “new evidence,” the alleged facts do not sufficiently show a concerted effort to

deny Bonilla a pension or due process of law. Because the “new evidence” would not have

changed the Court’s conclusion, there is no need to grant reconsideration on this basis. See

Krauss v. Iris USA, Inc., No. 17-778, 2018 U.S. Dist. LEXIS 127660, at *2 (E.D. Pa. July 31,

2018) (denying the motion for reconsideration because the alleged new evidence did not change

the court’s conclusion).

       C.      Bonilla’s suggestion that a procedural due process claim is ripe upon
               deprivation and can only be cured with de novo review is incorrect.

       Bonilla asserts that a § 1983 claim is ripe upon deprivation. See Recon. Mot. 2.

However, as it pertains to a procedural due process claim, the United States Supreme Court holds

the opposite: “In procedural due process claims, . . . “[t]he constitutional violation actionable

under § 1983 is not complete when the deprivation occurs; it is not complete unless and until the

State fails to provide due process.” Zinermon v. Burch, 494 U.S. 113, 126 (1990) (holding that

to determine whether the state process was constitutionally adequate, the courts “examine the

procedural safeguards built into the statutory or administrative procedure of effecting the

deprivation, and any remedies for erroneous deprivations provided by statute or tort law”). See

also Felmeister, 856 F.2d at 535 (holding that “judicial review is premature when an agency has

yet to complete its work by arriving at a definite decision”); Gniotek v. Philadelphia, 630 F.

Supp. 827, 831-32 (E.D. Pa. 1986) (“The plaintiffs’ claim of deprivation of property without due

10
       Whether, if at all, this communication violated the state court’s order directing the
Pension Board not to have any discussions regarding Bonilla’s pension application, as Bonilla
suggests in the Motion for Reconsideration, is a matter for the state court.
                                                 9
                                             041819
process of law is therefore not ripe for determination because apparently the Board is currently

reviewing whether plaintiffs will be barred from receiving their pensions.”). As properly

explained in the Opinion dated February 13, 2019, and discussed further herein, the due process

claim is premature and does not warrant reconsideration.

       Bonilla also asserts that because the state court did not conduct de novo review on appeal

from denial of his pension application, this Court erred in denying his request for summary

judgment on the procedural due process claim. See Recon. Mem. 5. Once again, however,

Bonilla ignores precedent holding that such a claim is premature while procedures exist to seek a

pension or review thereof. See Zinermon, 494 U.S. at 126 (holding that procedural due process

claims are not actionable until the deprivation of property is complete); Logan v. Zimmerman

Brush Co., 455 U.S. 422, 434 (1982) (“To put it as plainly as possible, the State may not finally

destroy a property interest without first giving the putative owner an opportunity to present his

claim of entitlement.” (emphasis added)); Pappas v. City of Lebanon, 331 F. Supp. 2d 311, 322

(M.D. Pa. 2004) (concluding that while state avenues exist for the retired police officer to

seek/appeal retirement payments, no deprivation has occurred). Further, Bonilla’s claim that

“our Circuit holds only that there is no procedural due process claim where the due process

deprivation is cured by an appeal with ‘de nova [sic] review,’” misconstrues the McDaniels case.

See Recon. Mem. 5 (quoting, inter alia, McDaniels v. Flick, 59 F.3d 446, 461 (3d Cir. 1995)). In

McDaniels, the court cited to section 754 of Local Agency Law to explain that “a court may hold

a de novo hearing.” McDaniels, 59 F.3d at 461 (citing 2 Pa. C.S. § 754). However, section 754

provides that “the court may hear the appeal de novo, or may remand the proceedings to the

agency . . . for further disposition in accordance with the order of the court.” 2 Pa. C.S. § 754

(emphasis added). The state court reviewing the denial of Bonilla’s pension application followed

                                                10
                                              041819
the second option in section 754. Bonilla’s argument that this Court erred because the state

appeal process was not de novo review is therefore unfounded. 11

       For all these reasons, Bonilla’s full faith and credit argument, see Recon. Mem. 6, is also

rejected and does not warrant reconsideration.

       D.      Bonilla’s recent assertion of disputed facts to preclude summary judgment
               on the breach of contract and fraud claims is frivolous.

       Although Bonilla moved for summary judgment on the breach of contract claim,

asserting that there was “no genuine dispute of material fact,” see Mem. SJ Mot. 4, ECF No. 51-

1, since summary judgment was granted in favor of the City he now argues that the Court “failed

to see there were disputed material facts and thus did not apply the summary judgment standard

correctly,” Recon. Mem. 6. Bonilla cannot have it both ways, and a motion for reconsideration

is not intended to give an unhappy litigant a “second bite at the apple.” See Bhatnagar by

Bhatnagar v. Surrendra Overseas, 52 F.3d 1220, 1231 (3d Cir. 1995) (finding that the motion for

reconsideration was a classic attempt at a “second bite at the apple” where the defendant, after

failing in its first effort to persuade the court to dismiss, “simply changed theories and tried

again, contradicting its earlier evidence with its factual support for the new theory”). The cases

Bonilla cites to support his argument that the Court misapplied Pennsylvania contract law

11
         Bonilla’s quotation of the Alvin case is similarly misplaced. The Motion for
Reconsideration states: “[t]o be sure, ‘the most thorough and fair post-termination hearing cannot
undo’ the outright denial of pre-termination procedures.” Recon. Mem. 5 (quoting Alvin v.
Suzuki, 227 F.3d 107, 120 (3d Cir. 2000)). However, the Alvin court began this quoted
statement: “if the Constitution requires pre-termination procedures, . . . ” and ultimately
concluded that pre-deprivation notice or a hearing did not violate Alvin’s due process rights. See
Alvin, 227 F.3d at 120-21. Additionally, unlike Alvin and the other employment-termination
cases cited by Bonilla, the process here involved the application for benefits, not the deprivation
of benefits. See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 61 n.13 (1999) (holding that
only where the plaintiff has established his/her entitlement to benefits and not merely his/her
eligibility for benefits is there a property interest protected by the Due Process Clause); Mathews
v. Eldridge, 424 U.S. 319, 349 (1976) (holding that “an evidentiary hearing is not required prior
to the termination of disability benefits”).
                                                    11
                                                 041819
similarly reflect only his unhappiness with the Court’s decision and do not show any error of fact

or law. Consequently, whether based on alleged disputed facts or an alleged misapplication of

Pennsylvania contract law, Bonilla’s Motion for Reconsideration of the breach of contract claims

is nothing more than a “request that the Court rethink what [it] had already thought through—

rightly or wrongly” and “is not properly founded.” See Pollock, 665 F. App’x at 218 (internal

quotations omitted).

       The fraud claim is mentioned only in the last sentence of Bonilla’s Memorandum under

the section discussing Pennsylvania contract law, in which he states: “If so, and because there

were disputed material facts for the jury to decide on integration, the Court erred to grant

summary judgment on the fraud and breach of contract claims.” Recon. Mem. 7. However, the

Opinion clearly explained that the fraud claim, asserted against the City only, was dismissed as a

matter of law because the City is immune from tort claims. See Opn. 30. The Court’s decision

had nothing to do with any of the law it discussed when disposing of the breach of contract claim

and no facts were discussed, or necessary, in resolving the fraud claim. Bonilla’s suggestion that

the Court erred in its disposition of the fraud claim is therefore unsupported and wholly

meritless.

       For all these reasons, the Motion for Reconsideration is denied.

       E.      Bonilla’s request to certify the decision 12 for interlocutory appeal is denied.

       Bonilla seeks certification for interlocutory appeal pursuant to 28 U.S.C. § 1292(b). 13 He

alleges that the decision to grant summary judgment involves controlling law, citing to the First


12
       Although Bonilla requests interlocutory appeal of the “Order granting Defendants’ [sic]
summary judgment,” see Recon. Mem. 8, because he incorrectly alleges in the Motion for
Reconsideration that the Court granted summary judgment to the Pension Board Defendants, as
opposed to dismissing the claims against them, the Court construes his request for interlocutory
appeal as to the entire Order.
                                               12
                                            041819
Amendment issue of what constitutes a “public concern.” He does not, however, assert that the

Court made any error in its interpretation or application of the controlling law. Bonilla’s mere

statement that there is substantial ground for difference of opinion is not sufficient to carry his

burden. Bonilla also submits, without further explanation, that the Court “did not consider all

acts of protected activity that were pled but found of them that one was not on a matter of public

concern.” See Recon. Mem. 9. Contrary to this contention, the Court did consider all alleged

protected activities as evidenced by, inter alia, the Court’s explanation that the “matter of public

concern” inquiry applied only to the free speech clause of the First Amendment and not to the

petition clause. See Opn. 25. The Court then determined that Bonilla’s allegations failed to

satisfy the remaining elements of a First Amendment claim. See Opn. 26 (“Bonilla’s relentless

continuation of his speech and petitioning also makes the Court question whether Defendants

took any activity sufficiently adverse to deter a person of ordinary firmness from exercising his

rights. Moreover, as with the Title VII and PHRA claims, Bonilla failed to sufficiently allege that

Defendants’ conduct was prompted or motivated by his protected activity.”). Thus, Bonilla has

not shown that an immediate appeal regarding the First Amendment claim may materially

advance the ultimate termination of the litigation.

       Bonilla has similarly failed to show that the Court’s decision regarding the breach of

contract claim should be certified under § 1292(b). As with most claims in most cases, the


13
         Although Bonilla also cites to 28 U.S.C. § 1292(a)(1) in his Motion, he does not address
this subsection in his Memorandum. Cf. Recon. Mot. ¶ 21, with Recon. Mem. 8-10. Therefore,
he has not met his burden of showing that the Court’s decision might cause “irreparable
consequences if not immediately reviewed.” See Carson, 450 U.S. at 84; Henry v. St. Croix
Alumina LLC, 416 F. App’x 204, 207 (3d Cir. 2011) (holding that where the challenged order
does not mention injunctive relief and is nothing more than an effective denial of injunctive
relief, the plaintiff must satisfy Carson).

                                                 13
                                               041819
courts apply controlling law. But, a party’s mere disagreement with a court’s application of that

law does not establish a “substantial ground for difference of opinion.” As previously discussed,

Bonilla’s challenge to the disposition of his breach of contract claim is essentially based on his

recent allegation that there are disputed material facts. Aside from the cases governing the

standards generally applicable to all requests for certification for interlocutory appeal, Bonilla

does not cite to a single case in the section of his Memorandum requesting certification for

interlocutory appeal. See Recon. Mem. 8-10. After also considering the cases cited in other

portions of Bonilla’s Memorandum regarding the contract claim, integration, fraud in the

inducement, and parol evidence, the Court has not found a “substantial ground for difference of

opinion.” Bonilla has therefore failed to satisfy his burden of proving all elements of § 1292(b).

Moreover, this is not the type of exceptional case where an interlocutory appeal should be

granted. The request to certify the February 13, 2019 decision for interlocutory appeal is denied.

IV.    CONCLUSION

       Bonilla does not suggest that there has been an intervening change in controlling law, and

the “new evidence” presented does not warrant reconsideration because it does not change the

Court’s conclusions. Although Bonilla refers to a number of alleged errors of fact or law by the

Court, many of the alleged errors are based on Bonilla’s incorrect interpretation of the law or on

Bonilla’s misreading of the Opinion. The remaining alleged errors are based on Bonilla’s

attempt to change an unsuccessful argument and to gain a “second bite at the apple.” For all the

reasons set forth herein, Bonilla has failed to meet his burden of showing any of the three

grounds permitting reconsideration. The Motion for Reconsideration is therefore denied.

       Bonilla’s request that the Court certify the February 13, 2019 decision for interlocutory

appeal is also denied. As explained herein, Bonilla has not shown that an interlocutory appeal is

                                                14
                                              041819
permitted under 28 U.S.C. § 1292, and this is not the type of exceptional case where an

interlocutory appeal should be granted.

       A separate order will be issued.




                                                    BY THE COURT:



                                                    /s/ Joseph F. Leeson, Jr.________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge




                                              15
                                            041819
